[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                   FILED
                         ________________________ U.S.          COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                May 6, 2008
                                No. 07-14492
                                                              THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                      D.C. Docket No. 07-00030-CR-5-RS

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

      versus

JOHN DOTSON,

                                                         Defendant-Appellant.

                         __________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                                  (May 6, 2008)

Before DUBINA, HULL and PRYOR, Circuit Judges

PER CURIAM:

      Randolph Murrell and Chet Kaufman, appointed counsel for John Dotson in

this direct criminal appeal, have moved to withdraw from further representation of
the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record

reveals that counsels’ assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues

of merit, counsel’s motion to withdraw is GRANTED, and Dotson’s conviction

and sentence are AFFIRMED.




                                          2